Citation Nr: 1520319	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-29 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is the Veteran's surviving child for purposes of VA death benefits.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran had service as a Philippine Scout from June 1946 to April 1949.  The appellant seeks benefits as his surviving son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The Veteran had active service as a Philippine Scout.

2.  The appellant was born in 1954 and did not become permanently incapable of self-support before reaching the age of 18 years.


CONCLUSION OF LAW

The appellant is not eligible for VA death benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1542 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.57, 3.203 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014), is applicable to this claim. The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, there is no further need to discuss the VCAA duties.  

The Board notes that the AOJ did not comply with the appellant's request for having his NOD reviewed by a Decision Review Officer (DRO).  Rather, the AOJ applied the traditional appeals process to this claim.  As this claim cannot be established as a matter of law, the Board finds that the due process irregularity has resulted in no prejudice to the appellant.  

Analysis 

Dependency and indemnity compensation and death pension benefits may be paid to the surviving child of a veteran under certain circumstances. 

VA shall pay pension for non-service-connected disability or death to the surviving child of each veteran of a period of war who met the service requirements prescribed in section 1521(j) of this title, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1542. 

For VA purposes, a "child of the veteran" is defined as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57(a) . 

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits.  38 C.F.R. § 3.7. 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24) . 

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40. 

Service of persons enlisted under section 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190. 38 C.F.R. § 3.40(b). 

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  

Persons with service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

The appellant essentially claims that the Veteran had service with the Philippine Scouts and, therefore, he is entitled to VA benefits.  The appellant contends that he is the Veteran's only surviving child and that he was not aware of any VA benefits in this regard until recently.

The Veteran's WD AGO Form 53 shows that he had service as a Philippine Scout from June 1946 to April 1949.  He died in May 30, 2001.  

The appellant's birth certificate indicates that he was born in September 1954.  He filed an Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Child in December 2011. 

The appellant is presently 60 years old.  There is no evidence of record which indicates that the appellant became permanently incapable of self-support prior to becoming 18 years of age.  Therefore, the appellant is not entitled to VA death benefits.  See 38 C.F.R. § 3.57(a). 

In making this determination, the Board does not wish to convey any lack of sympathy for the appellant in this matter, and the Board does not doubt the sincerity of the appellant's contentions.  That being said, this is a case where the law is dispositive.  As the appellant has presented no basis for qualifying as a surviving child of the Veteran for VA purposes, legal entitlement for VA death benefits is precluded.  Therefore, the Board must deny the appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The appeal to establish basic eligibility for VA death benefits as the Veteran's surviving child is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


